Citation Nr: 0709721	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-15 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

1.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD) for the period from 
May 30, 2003 to April 4, 2004.   
 
2.  Entitlement to an initial rating higher than 50 percent 
for PTSD for the period since April 5, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1988 to June 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 RO rating decision 
that granted service connection and a 30 percent rating for 
PTSD, effective May 30, 2003.  In March 2006, the Board 
remanded this appeal for further development.  

An August 2006 RO decision increased the rating for the 
veteran's service-connected PTSD to 50 percent, effective 
April 5, 2004.  However, as that grant does not represent a 
total grant of benefits sought on appeal, the claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  


FINDINGS OF FACT

1.  For the period from May 30, 2003 to April 4, 2004, the 
veteran's service-connected PTSD was manifested by 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms.  

2.  For the period since April 5, 2004, the veteran's 
service-connected PTSD is manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for PTSD for the 
period from May 30, 2003 to April 4, 2004, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006).  

2.  The criteria for a rating in excess of 50 percent for 
PTSD for the period since April 5, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in June 2003 and April 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  The 2006 letter 
included notice pursuant to Dingess, supra.  The claim was 
last readjudicated in October 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, post-service 
treatment records, VA examination reports, lay statements and 
articles submitted by the veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have any effect on the case or 
to cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
medical and personnel records; private medical records; VA 
treatment records; VA examination reports; lay statements; 
and articles submitted by the veteran.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet.App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

A 30 percent rating is warranted for PTSD where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversion normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 31 to 40 is meant to reflect an 
examiner's assessment of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score of 41 to 50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates the 
examiner's assessment of moderate symptoms (e.g., a flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 indicates the examiner's 
assessment of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well and 
having some meaningful interpersonal relationships.  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126.

In December 2003, the RO granted service connection and a 30 
percent rating for PTSD, effective May 30, 2003.  An August 
2006 RO decision increased the rating for the veteran's 
service-connected PTSD to 50 percent, effective April 5, 2004 
(the date of a VA treatment entry).  

Thus, the Board must consider whether the veteran is entitled 
to a rating in excess of 30 percent for the period from May 
30, 2003 to April 4, 2004, and a rating in excess of 50 
percent for the period since April 5, 2004.  




I.  From May 30, 2003 to April 4, 2004

VA treatment records dated from May 2003 to October 2003 show 
that the veteran was treated for PTSD on multiple occasions.  
GAF scores of 50 to 55 and 55 were reported.  

A November 2003 VA psychiatric examination report noted that 
the veteran reported that he attended a VA facility on a 
monthly basis for psychiatric treatment and once every two 
weeks for counseling and had been doing so for about two 
months.  He stated that in addition to physical medications, 
he was receiving Trazadone at bedtime as needed for sleep, 
that he was taking Paroxetine daily for depressive symptoms, 
and that he was taking Hydroxyzine three times per day for 
anxiety.  The veteran stated that he had dreams up to four to 
five times per week, that he was irritable, and that he had 
angry outbursts on a routine basis.  He noted that he had an 
intense sense of distress at the sound of sirens.  He 
reported that he had a fairly good relationship with his 
parents and that he had three sisters.  He stated that he was 
closest to his second sister, but okay with his sisters in 
general growing up.  The veteran indicated that, presently, 
he had contact with his older sisters fairly regularly, but 
very little with his younger sister.  He related that he 
married his wife while he was in the service.  He noted that 
his marriage was very good at first and that he had only 
really been having problems since September 11, 2001.  The 
veteran reported that they had two children together and that 
he felt that his relationship was okay with his children, but 
felt that he yelled at them more than necessary.  

The veteran reported that after service, he worked as a 
grocery clerk for a year until he got a better job at a VA 
facility as a nursing assistant in 1993.  He stated that he 
performed that job for three months until there was a 
reduction in force and then became a home health aid for a 
year before getting work in a pediatric office as a nurse 
which he did for five years until he had too many problems 
with the doctor.  The veteran indicated that he found a job 
in 1999 at the VA facility as a registered nurse and that he 
continued in that occupation to the present.  He reported 
that he had problems at his current job with anger and that 
he had yelled at staff.  He also noted that sometimes he had 
difficulty concentrating and that he did not completely 
follow through with paperwork.  The veteran denied any 
history of assault or legal problems despite his problems 
with anger.  He also denied any history of substance abuse.  
It was noted that, in summary, the veteran reported a 
somewhat problematic post-military life that had included 
several job changes and marital problems, particularly since 
the events of September 11, 2001.  It was also reported that 
the veteran related being socially isolated with very little 
leisure activity.  

The examiner reported that the veteran was cooperative and 
his manner of relating was adequate.  The examiner stated 
that the veteran was casually dressed and well groomed and 
that his gait, posture, and mode of behavior were normal.  It 
was noted that the veteran's eye contact was appropriate and 
that his speech was fluent, and that the quality of his voice 
was clear.  The examiner indicated that the veteran's 
expressive and receptive language was adequate and that his 
thought processes were coherent and goal-directed, with no 
evidence of obvious hallucinations, delusions, obsessions, or 
compulsions.  It was reported that the veteran's affect was 
almost flat and that it was not really appropriate to the 
content of the discussion.  The examiner stated that the 
veteran's mood appeared dysthymic and that, otherwise, he 
appeared to be fully oriented.  The examiner indicated that 
the veteran's attention and concentration were adequate and 
apparently intact and that he was able to perform simple 
calculations and serial 3 subtractions without error.  It was 
noted that the veteran did relate symptoms of a major 
depressive disorder as well as PTSD, and that he did not 
relate significant symptomatology of a panic disorder, mania, 
or a thought disorder.  

The examiner stated that the veteran met the DSM-IV stressor 
criteria for PTSD and that he related that he persistently 
re-experiencing the trauma of exposure to the Scud attacks in 
the form of recurrent and intrusive recollections of those 
events, recurrent distressing dreams four to five times per 
week, and flashbacks once or twice per week.  It was noted 
that the veteran reported an intense psychological distress 
at exposure to sirens or loud noises and that he would become 
extremely anxious upon exposure to such cues.  The examiner 
indicated that the veteran also related persistent avoidance 
of stimuli associated with the trauma in the form of avoiding 
thoughts and feelings associated with his experience there.  
It was noted that the veteran also related an effort to avoid 
activities or people that aroused recollections of trauma and 
that such had proved somewhat difficult given his position 
working in a VA facility as his exposure to veterans often 
revived recollections.  

The examiner noted that the veteran also reported a markedly 
diminished interest in participation in significant 
activities as well as feeling detached or estranged from 
others.  He stated that the veteran had a restricted range of 
affect that was notable during the evaluation, that he 
reported difficulty falling asleep, and that he complained of 
irritability ad outbursts of anger, particularly against his 
wife and children.  It was noted that the veteran also 
reported difficulty concentrating and an exaggerated startle 
response.  The veteran also related symptoms of an episodic 
depression that had involved suicidal ideation, but that he 
denied any actual suicide attempts or any current intent to 
kill himself.  The examiner stated that it was believed that 
the veteran's presentation of depression was secondary to his 
PTSD as there was no history of depression prior to the 
military and the veteran himself related that his low mood 
was connection to his experiences and symptoms of PTSD.  The 
diagnoses were PTSD, chronic, moderate, and major depressive 
disorder, recurrent, moderate.  A GAF score of 51 was 
assigned.  The examiner commented that the GAF score of 51 
was rendered given that the veteran reported few to no 
friends and a difficult relationship with his wife, but that 
he was currently employed and maintaining a job with some 
problems.  The examiner noted that the prognosis for the 
veteran was fair at that time.  

VA treatment records dated from November 2003 to March 2004 
show that the veteran was treated for disorders including 
PTSD.  A January 2004 VA treatment entry related an 
impression of PTSD and a GAF score of 55.  A March 2003 entry 
related an impression of PTSD and a GAF score of 50 to 55.  

The medical evidence for the period from May 30, 2003 to 
April 4, 2004, showed that the veteran was working as a 
registered nurse at a VA facility, but that he was having 
some problems.  The veteran also reported few to no friends 
and difficult relationship with his wife.  The November 2003 
VA psychiatric examination report indicated a GAF score of 
51, suggesting moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
examiner reported that the veteran had a markedly diminished 
interest in participation in significant activities as well 
as feeling detached or estranged from others.  Other GAF 
scores during this period were listed as from 50 to 55 or as 
55.  The Board notes that a GAF score of 50 suggests serious 
social and occupational impairment.  

Viewing all the evidence for the period from May 30, 2003 to 
April 4, 2004, and resolving all doubt in favor of the 
veteran, the Board finds that the veteran's symptomatology 
falls in between that for a 30 and 50 percent, but more 
closely approximates the criteria for a 50 percent 
evaluation.  38 C.F.R. § 4.7.  Thus, an increased rating of 
50 percent is warranted for that period.  For example, the 
November 2003 VA psychiatric examination report noted that 
the veteran's affect was almost flat, that he had few to no 
friends, and was suffering from depression.  

The Board cannot conclude, based on the psychiatric 
symptomatology that his PTSD is productive of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to various symptoms, as required for a 70 percent 
schedular rating for the period from May 30, 2003 to April 4, 
2004.  

For example, the VA examination in November 2003 noted the 
veteran was well groomed, had normal speech, normal thought 
processes and was fully oriented.  He had no hallucinations, 
delusions, obsessions, or compulsions.  Although the veteran 
reported episodic depression which included suicidal 
ideation, he denied any actual suicide attempts or any 
current intent.  Moreover, the veteran's complaints of 
irritability do not correspond to periods of unprovoked 
violence.  

Thus, a higher rating to 50 percent, and no more, is 
warranted for PTSD for the period from May 30, 2003 to April 
4, 2004.  




II.  Since April 5, 2004

VA treatment records dated from April 5, 2004 to March 2006 
show that the veteran continued to receive treatment for 
disorders including PTSD.  The April 5, 2004 treatment entry 
related an impression of PTSD and a GAF score of 45 to 50.  
There was a notation that the veteran's medication would be 
increased.  A May 2004 entry also noted an impression of PTSD 
and a GAF score of 45 to 50.  Subsequent VA treatment entries 
through March 2006 showed GAF scores of 50, 55, 50 to 55, and 
60 to 65.  

The most recent April 2006 VA psychiatric examination report 
noted that since the last examination, the veteran reported 
no hospitalizations for physical or mental health reasons.  
The veteran also denied any use of detoxification or 
rehabilitation.  He reported that his symptoms had worsened 
since the last examination.  He stated that, in particular, 
he felt that his nightmares had increased in their frequency 
as well as flashbacks.  The veteran indicated that his 
startle response had worsened and that he suffered from panic 
attacks.  It was noted that, overall, there had been no 
remission in symptoms since the last examination.  He 
reported that he was currently working with a psychiatrist 
and a social worker.  The veteran stated that since the last 
examination, he had some history of assaultive behavior 
having pushed his wife down during an argument.  He indicated 
that such occurred about six months earlier.  It was noted 
that the veteran denied any history of legal problems since 
his last examination, that he denied use of any abusive 
drugs, and that he reported drinking alcohol once or twice 
per month and having only three or four drinks on those 
occasions.  The veteran denied any suicide attempts since the 
last examination.  

The veteran reported that he was working at a registered 
nurse at a VA facility, but that he had been having increased 
difficulty with concentration and his memory as well as not 
getting along with people.  He stated that he had already 
taken ten days of sick leave to escape the difficulty he was 
experiencing at his job.  The veteran indicated that he was 
still married to his first wife, but stated that his marriage 
was going through a rough patch.  He noted that while he 
yelled a lot, he felt that he still had a fair relationship 
with his children.  The veteran indicated that outside of the 
immediate family, he maintained no social relationships and 
only minimally tried to get out to do fly fishing to relax.  
It was noted that, in summary, the veteran was reporting 
significant occupational and social dysfunction since the 
last examination.  

The examiner reported that the veteran was cooperative and 
that his manner of relating was adequate.  It was noted that 
he was appropriate dressed and well groomed and that his 
gait, posture, and motor behavior was adequate.  The examiner 
stated that the veteran's eye contact was appropriate, that 
his speech was fluent, and that the quality of his voice was 
clear.  The examiner stated that both expressive and 
receptive language was adequate and that the veteran's 
thought processes appeared coherent and goal-directed with no 
evidence of obvious hallucinations, delusions, obsessions, or 
compulsions.  The examiner indicated that the veteran's 
affect appeared to be essentially in the full range, although 
somewhat dysphoric, and that it was otherwise appropriate to 
the content of the discussion.  It was noted that the 
veteran's mood was dysthymic, that his sensorium was clear, 
and that he appeared clearly oriented to person, place, and 
time.  The examiner reported that the veteran's attention and 
concentration appeared intact as he was able to perform 
simple calculations and serial seven subtractions without 
error.  The examiner stated that the veteran's insight 
appeared to be fair to poor and that his judgment appeared to 
be at least fair.  

The examiner indicated that the veteran reported that most of 
is activities of daily living were still intact and that he 
was able to dress, bathe, and groom himself without 
assistance.  It was noted that the veteran could also prepare 
his own meals, do household chores without help, drive his 
own vehicle unaccompanied, and manage his own money.  The 
examiner stated that the veteran did not relate symptoms 
significant for cognitive dysfunction or a thought disorder.  
It was reported that the veteran did relate symptoms of a 
panic disorder in that he reported that three to five times 
per week he was having episodes that included sweating and 
shortness of breath.  The examiner indicated that the veteran 
also related symptoms of a mood disorder reporting that he 
was having episodes of a low mood with crying, hopelessness, 
and loss of interest in the things he enjoyed.  It was noted 
that the veteran also complained of irritability and low 
energy and stated that he sometimes had a sense of low self 
worth as well as feelings of low self esteem.  The examiner 
stated that the veteran also reported difficulty 
concentrating and less pleasure out of life as well as social 
withdrawal.  It was noted that the veteran denied any 
suicidal or homicidal ideations, but that he did admit to 
nihilistic ideation.  He denied experiencing any manic 
episodes.  

The examiner stated that the veteran still met the DSM-IV 
criteria with regard to PTSD and that he was reporting 
intrusive ideation three to four times per week, where such 
was not reported before.  The examiner reported that this 
time, the veteran indicated that he had nightmares three to 
four times per week.  It was noted that the veteran also 
stated that he was having flashbacks two to three times per 
week.  The examiner noted that the veteran still stated that 
sirens would lead to heightened anxiety and that he 
maintained that he avoided thoughts and conversations 
regarding his experiences in the service, as well as avoiding 
places, activities, and people that might provoke that 
problem.  It was noted that the veteran reported that he 
often avoided social activities that might be important and 
stated that when he was with people he would feel aloof or 
disconnected.  The examiner noted that the veteran also felt 
that he had a restricted range of affect.  The examiner 
indicated that the veteran reported that he was still 
struggling with insomnia and that he still noted that he had 
irritability and angry outbursts as well as difficulty 
concentrating.  It was noted that the veteran presently 
complained of hypervigilence where he had not complained of 
such problem before.  He also reported a hyperstartle 
response.  

The diagnoses were PTSD, chronic, moderate to severe; major 
depressive disorder, recurrent, severe without psychotic 
features; and panic disorder with agoraphobia.  A GAF score 
of 41 was assigned.  The examiner stated that the GAF score 
was determined based upon the veteran's expression of 
nihilistic ideation as well as having no significant social 
support outside of his immediate family and reporting 
dysfunction in both his occupation as well as his social 
functioning.  The examiner commented that since the 
examination in November 2003, the veteran appeared to have 
worsened not only in his reported experience of PTSD 
symptoms, but that he was now reporting what was more likely 
than not a secondary panic disorder which suggested that his 
overall level of anxiety had worsened.  It was noted that the 
veteran continued to present with symptoms of a major 
depressive disorder.  The examiner remarked that the 
veteran's prognosis was guarded.  

Subsequent treatment records from May and June 2006 note the 
veteran with depression, memory problems and difficulty 
concentrating.  He reported anger and frustration at work in 
the May 2006 treatment report, but indicated that work was 
therapeutic for him in the June 2006 treatment note.  
Although the veteran had reported that he had thoughts of 
suicide on two occasions that resolved when thinking about 
his family, he denied any active suicidal intent or plan at 
the time of the appointments.  The latest entry indicated the 
veteran felt some pressure lifted after sharing with his wife 
what he was undergoing.

The medical evidence since April 5, 2004, shows that the 
veteran continues to work as a registered nurse with problems 
and that he is still married, although going through a rough 
patch.  The April 2006 VA psychiatric examination report 
related a GAF score of 41, suggesting serious social and 
occupational impairment.  The examiner specifically indicated 
that the veteran appeared to have worsened in his PTSD 
symptomatology since the previous November 2003 examination.  
Other GAF scores during the period suggested serious, 
moderate, or mild symptoms.  

The Board notes that despite the evidence of worsening of the 
veteran's PTSD, the evidence as a whole demonstrates that his 
PTSD falls within the range of the criteria for 50 percent 
for the period since April 5, 2004.  The Board cannot 
conclude, based on the psychiatric symptomatology, that his 
PTSD is productive of occupational and social impairment with 
deficiencies in most areas.  He remains employed and married, 
albeit with some problems.  However, an inability to maintain 
effective work and social relationships is not shown.  
Although there is some depression and panic noted, such has 
not shown to be near constant and affecting his ability to 
function.  There are no speech impairments or obsessional 
rituals, and the veteran has had no actual intent or plan 
regarding suicide.  While he did report pushing his wife down 
once during an argument six months previously, such is not 
sufficiently reflective of unprovoked irritability with 
periods of violence.  In this regard, the examiners have 
indicated that the veteran's judgment is fair to good.  He 
has always been shown to be oriented times three, and no 
neglect of personal appearance and hygiene has been 
indicated.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence shows that veteran's 
symptomatology falls within the range of 50 percent 
disabling, and does not more closely approximate the criteria 
for a higher evaluation at any point during the course of the 
appeal.  See Fenderson, supra.


ORDER

A higher initial rating of 50 percent is granted for PTSD for 
the period from May 30, 2003 to April 4, 2004, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.  

A rating in excess of 50 percent for PTSD for the period 
since April 5, 2004, is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


